Citation Nr: 0116243	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than in September 
1997 for an award of dependency and indemnity compensation 
benefits paid pursuant to the provisions of 38 U.S.C.A. 
§ 1318.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran upon whose service the benefits at issue are 
based, had active military duty from March 1953 to March 
1954.  He died in May 1977, and the appellant is his widow.  

The issue on appeal arises out of a March 1999 rating action, 
in which the appellant was awarded dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318, effective from September 1997.  The appellant 
expressed her disagreement with the effective date for this 
award, and after a statement of the case was issued in March 
2000, she perfected her appeal in May 2000.  In September 
2000, the appellant appeared at a hearing conducted by the 
undersigned at the regional office (RO), after which a 
transcript of that hearing was associated with the claims 
file.  In due course, the case was then forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in May 1977.  

2.  At the time of the veteran's death, he was entitled to a 
total disability rating based on individual unemployability 
due to service connected disability, that had been in effect 
more than 10 years.  

3.  In 1988, the 38 U.S.C.A. § 418 (subsequently re-numbered 
as § 1318) established entitlement to DIC benefits for the 
surviving spouse of veteran's who died while continuously 
rated totally disabled due to service connected disability 
for a period of 10 or more years immediately preceding death, 
whether or not a service connected disability played any role 
in the veteran's death.  

4.  In September 1998, the appellant submitted a claim to the 
RO for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

5.  In a March 1999 rating action, the appellant was awarded 
DIC benefits pursuant to 38 U.S.C.A. § 1318, effective from 
September 1997.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
in September 1997 for benefits awarded under the provisions 
of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. 
§§ 1318, 5110 (West 1991); 38 C.F.R. § 3.114 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that during the 
veteran's lifetime he established service connection for a 
psychiatric disability, effective from 1954.  Effective from 
November 1966, the veteran was assigned a total disability 
rating based on individual unemployability due to his service 
connected disability.  In May 1977, the veteran died from 
carcinoma of the esophagus with metastases to the heart and 
diaphragm.  In August 1977, the appellant submitted an 
application for Dependency and Indemnity Compensation or 
Death Pension benefits.  She was subsequently awarded death 
pension benefits, effective from May 1977, which she 
continued to receive until the events leading up to her 
current appeal.  

In September 1998, the RO received from the appellant, a VA 
Form 21-4138 (Statement in Support of Claim), on which she 
wrote "I wish to claim DIC under the provisions of 38 USC 
1318."  In a March 1999 rating action, the appellant was 
awarded the benefits she sought, effective from September 
1997, one year prior to her claim.  

Under applicable criteria, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier that the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The effective 
date for an award of DIC, shall be the first date of the 
month in which the death occurred, if the application for 
that benefit is received within one year from the date of 
death.  38 U.S.C.A. § 5110(d)(1).  Where DIC is awarded 
pursuant to a liberalizing law, however, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act.  Further, if a claim is reviewed at the request of a 
claimant more than 1 year after the effective date of the 
liberalizing law, benefits may be authorized for a period of 
1 year prior to the date of receipt of such request.  
38 C.F.R. § 3.114 (a) (3).  

As the RO has informed the appellant, prior to the enactment 
of 38 U.S.C.A. § 418, in 1988, there was no basis for 
awarding DIC benefits to a surviving spouse by virtue of the 
veteran's entitlement to a total service connected disability 
rating for 10 years prior to his death.  As such, any 
application for benefits prior to that time, i.e., the 
appellant's 1977 application for benefits, could not have 
possibly contemplated such an award.  Accordingly, the record 
after the enactment of this law must be scanned to determine 
the first occasion on which an application for this benefit 
may be considered to have been submitted.  As it happens, the 
only pieces of correspondence received from the appellant 
between 1988 and August 1998 are her pension eligibility 
verification reports on which she noted her income levels.  
These documents cannot be reasonably construed as raising a 
claim for DIC benefits.  

It was not until her September 1998 statement mentioned above 
that the appellant first raised a claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 418, (renumbered in 
1991 as § 1318).  As also set forth above, that is the claim 
from which the appellant was ultimately awarded DIC benefits.  
Further, consistent with the provisions of 38 C.F.R. § 3.114 
(a) (3), the appellant's DIC award was then made effective 
from September 1997, one year before the application for this 
benefit was received.  

The Board is aware of no other provision of law or regulation 
that would permit an effective date for the award of DIC 
benefits under 38 U.S.C.A. § 1318, any earlier than has been 
determined by the RO.  Similarly, the appellant has likewise 
identified no such law, or argued for a different 
interpretation of any current law.  Under the foregoing 
circumstances, the Board concludes that a basis upon which to 
assign an effective date for the award of DIC benefits 
pursuant to 38 U.S.C.A. § 1318 had not been presented, and 
this appeal must be denied. 

In reaching this decision, the Board also observes that 
during the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law addresses notification 
requirements of the VA, and its duty to assist claimants in 
the development of claims.  Given the nature of this appeal, 
however, additional development of the record is not at issue 
since the essential facts with respect to this particular 
appeal have not been disputed.  Likewise, it is clear that 
the appellant has been made aware of the legal criteria used 
in establishing the effective date for the benefit at issue, 
as they have been set forth in a January 2000 explanation of 
its decision the RO sent to the appellant and in the May 2000 
statement of the case.  Under these circumstances, any 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied, and no useful purpose would be served by 
remanding this matter to the RO for their consideration of 
the application of the VCAA to this case.

Finally, the Board observes that the appellant expressed some 
frustration, and in fact appears to have initiated her 
appeal, over a discrepancy between the amount of the first 
DIC benefit payment she actually received, (approximately 
$8500), and what she was orally informed the amount would be 
of her first DIC benefit payment, (approximately $20,000).  
This frustration was compounded by the original notice of the 
appellant's award of benefits, which inexplicably informed 
her that DIC benefits had not been granted, and that she was 
not entitled to pension benefits, (a benefit she had been 
receiving approximately 20 years), because her DIC award was 
the greater benefit.  

The matter of the award letter was eventually straightened 
out several months later, but it was not until March 2000 
that an accounting was prepared reflecting the amounts paid 
the appellant since 1975, and the amounts owed her over that 
period of time.  In this regard, it is observed that the 
appellant was apparently receiving payments on behalf of a 
child in 1975, she began receiving death pension benefits in 
1977, and then became entitled to receive DIC benefits in 
1997.  She apparently received her first payment of DIC 
benefits in September 1999.  The amount of this initial 
payment included the difference between the rate at which 
pension benefits were paid from September 1997 to August 
1999, and the greater rate at which DIC benefits were paid 
during that period.  The difference between the pension 
benefit and the DIC benefit over this period of time was 
approximately $8500, as mentioned above, rather than the 
$20,000 the appellant apparently anticipated.  

Although it is unfortunate the appellant was misinformed as 
to the amount of her first DIC benefit check and she is 
understandably disappointed, she has not identified any 
arithmetic or other errors in its calculation.  Further, as 
the Board explained above, there is no basis for awarding an 
earlier effective date for DIC benefits as might otherwise 
provide a basis for greater award, and, in any case, payment 
of government benefits must be authorized by statute.  Any 
erroneous advice as may have been provided the appellant by a 
VA employer would not be binding. 


ORDER

Entitlement to an effective date earlier than in September 
1997 for an award of dependency and indemnity compensation 
benefits paid pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

